38 F.3d 1220NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Virginia M. DAMERON, Plaintiff-Appellant,andClifford W. Dameron, also known as C.W. Dameron, deceased, Plaintiff,v.William A. LYTHGOE, June Lythgoe, Hershel H. Wickett, andLillian L. Wickett, Defendants-Appellees.
Nos. 93-8066, 94-8006.
United States Court of Appeals, Tenth Circuit.
Oct. 20, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
We affirm for substantially the reasons given by the district court.  The cause of action asserted by Mrs. Dameron is res judicata, having been fully litigated in the state courts of Wyoming.  The district court, moreover, lacked jurisdiction over those justiciable issues that may remain.  Mrs. Dameron has failed to raise a federal question or to allege proper grounds for a diversity action (in any event, both parties appear to be residents of Wyoming).  The case was properly dismissed.


3
We affirm.  The motion for leave to proceed on appeal in forma pauperis is granted.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470